April 30, 2019




                                                                     Supreme Court

                                                                     No. 2013-174-Appeal.
                                                                     No. 2017-394-Appeal.
                                                                     (PP 05-2723)




    In re Estate of Elizabeth Brown, a/k/a Letizia   :
                       I. Brown.




                  NOTICE: This opinion is subject to formal revision before
                  publication in the Rhode Island Reporter. Readers are requested to
                  notify the Opinion Analyst, Supreme Court of Rhode Island, 250
                  Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
                  3258 of any typographical or other formal errors in order that
                  corrections may be made before the opinion is published.
                                                                   Supreme Court

                                                                   No. 2013-174-Appeal.
                                                                   No. 2017-394-Appeal.
                                                                   (PP 05-2723)

In re Estate of Elizabeth Brown, a/k/a Letizia   :
                   I. Brown.


             Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       PER CURIAM. The appellant, Mary Ryan, appeals pro se from an April 26, 2013 final

judgment of the Providence County Superior Court and a June 5, 2013 order of the same court.

The April 26, 2013 judgment denied and dismissed Ms. Ryan’s probate appeal and prohibited

Ms. Ryan, with significant exceptions, from “filing pleadings or other documents” in Superior

Court unless they had been signed by a licensed attorney. The June 5, 2013 order denied Ms.

Ryan’s motions to vacate that were filed pursuant to either Rule 59 or Rule 60 of the Superior

Court Rules of Civil Procedure. Ms. Ryan also raises the issue of the attorneys’ fees awarded to

opposing counsel in an April 22, 2013 order of the Superior Court. Ms. Ryan makes numerous

contentions of error on appeal. This case came before the Supreme Court pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal should not be

summarily decided. After a close review of the record and careful consideration of the parties’

arguments (both written and oral), we are satisfied that cause has not been shown and that these

appeals may be decided at this time.




                                                 -1-
       For the reasons set forth in this opinion, we remand with directions to modify the April

22, 2013 attorneys’ fees order in accordance with this opinion, we affirm in part and vacate in

part the April 26, 2013 judgment, and we affirm the June 5, 2013 order of the Superior Court.

                                                 I

                                         Facts and Travel

       Given the fact that we reach the ultimate conclusion that Ms. Ryan’s failure to provide

this Court with the necessary transcripts dooms many of her appellate contentions, we shall

provide only those minimal facts necessary to address Ms. Ryan’s contentions.1 In relating what

transpired in the Burrillville Probate Court and in Ms. Ryan’s probate appeal to the Superior

Court, we rely primarily on the trial justice’s August 2, 2012 bench decision.

       Ms. Ryan’s case began some fourteen years ago in Probate Court, where there was a

dispute with respect to a guardianship for Ms. Ryan’s aunt, Elizabeth Brown, and, ultimately, a

dispute over Ms. Brown’s estate after she passed away. Ms. Ryan eventually appealed to

Superior Court from an April 27, 2005 denial by the Probate Court of: (1) her motion for

sanctions against opposing counsel;2 and (2) her motion to waive the requirement of a filing of a

corporate surety bond, which the court had imposed as a condition of her becoming

administratrix of the estate. A bench trial on Ms. Ryan’s probate appeal took place in Superior

Court commencing on July 23, 2012 and ending on July 27, 2012. Ms. Ryan has opted not to



1
         The Court notes that a veritable torrent of motions has been filed in this action, virtually
all of them by Ms. Ryan. We need not, and therefore shall not, detail those motions that are not
germane to our resolution of this appeal.
2
       This Court notes that the identity of opposing counsel has remained the same throughout
the Probate Court, Superior Court, and Supreme Court stages of the case. The record contains
absolutely no indication that said counsel has ever acted in this burdensome case in a less than
commendably professional and ethical manner.


                                                -2-
provide us with the transcripts of that trial. On August 2, 2012, the trial justice issued a bench

decision with respect to the probate appeal.

       In that bench decision, the trial justice stated that Ms. Ryan had requested the court to

authorize William Rose, a family member of Ms. Ryan’s and an intervenor in the Superior Court

action, “to stand as surety for Ms. Ryan’s conduct as administratrix and to eliminate the

requirement of corporate surety as required by the Probate Court.” In the words of the trial

justice, Ms. Ryan was also appealing the Probate Court’s “refusal to order sanctions against

[opposing counsel] for allegedly bringing a frivolous guardianship proceeding” with respect to

Ms. Brown before she passed away. The trial justice proceeded to make factual and credibility

findings. The trial justice held, just as the Probate Court had held, that she would not sanction

opposing counsel for his role in the guardianship proceedings involving Ms. Brown before her

death. She also questioned Ms. Ryan’s standing to bring such a motion for sanctions. The trial

justice proceeded to expressly hold that “the evidence in this case clearly demonstrates that

corporate surety not only is advisable but it is absolutely necessary.” She further noted that G.L.

1956 § 33-17-1.2 gives the Probate Court the discretion to require corporate surety and that there

are numerous factors to be considered in making such a determination. Finally, the trial justice

noted that Ms. Ryan had “failed to prove by a fair preponderance of the evidence that her surety

or that of Mr. Rose would be sufficient.”

       At the conclusion of that bench decision, the trial justice noted that opposing counsel had

orally moved at the end of the trial for sanctions. She found that opposing counsel’s motion had

merit. As such, she instructed Ms. Ryan and Mr. Rose to “show cause why they should not be

sanctioned pursuant to Rule 11 [of the Superior Court Rules of Civil Procedure] and General

Laws [1956 §] 9-29-1” and why the trial justice “should not order them to pay the reasonable



                                               -3-
expense of [opposing counsel’s] defense of himself and [his client].” An order memorializing

the bench decision thereafter entered on August 3, 2012.

       On October 4, 2012, opposing counsel filed a “motion for approval of attorneys’ fees and

expenses” seeking attorneys’ fees from Ms. Ryan and detailing in an affidavit and

documentation attached thereto data as to his time spent working on the above-referenced

defense, his hourly billing rate, and the like. Ms. Ryan objected to that motion.

       On October 18, 2012, Ms. Ryan filed a motion to vacate and correct the record (the first

motion to vacate) seeking to vacate (presumably pursuant to Rule 60 of the Superior Court Rules

of Civil Procedure) an order that had entered in the case on December 15, 2005. That December

15, 2005 order did the following: (1) it denied Ms. Ryan’s motion for “[c]onditional

[i]mmunity;” (2) it denied Ms. Ryan’s motion to assign; (3) it denied Ms. Ryan’s motion for

sanctions; (4) it denied Ms. Ryan’s motion to compel/enforce subpoena of the deposition of

opposing counsel; (5) it denied Ms. Ryan’s motion to amend and supplement reasons of appeal;

(6) it denied opposing counsel’s motion for a protective order; and (7) it denied opposing

counsel’s motion for sanctions. In her memorandum in support of her motion, she also sought

relief with respect to an order from 2006 that she had presented for the signature of a justice of

the Superior Court (who was not the trial justice) but which that justice never signed. On

January 25, 2013, after hearing argument on Ms. Ryan’s October 18, 2012 motion to vacate, the

trial justice denied the motion in a bench decision. She stated that Ms. Ryan had failed to pursue

her remedies with respect to those orders given that “[s]he had years; years to submit the[ ]

orders and get * * * things straightened out.” The trial justice further noted that trial had already

taken place and a decision had been rendered so no useful purpose would be served in vacating a

December 15, 2005 pre-trial order.



                                                -4-
       In the meantime, on November 2, 2012, Ms. Ryan had filed a motion to vacate the

Superior Court’s order of August 3, 2012 denying her probate appeal (the second motion to

vacate), which motion Ms. Ryan amended on November 5, 2012, on the grounds that: (1) there

was new evidence; (2) the Superior Court “overlooked evidence and misconceived information;”

and (3) the order was violative of her due process rights and was unjust.3 It is unclear from the

record whether Ms. Ryan intended that November 2, 2012 motion to be filed pursuant to Rule 59

or Rule 60 of the Superior Court Rules of Civil Procedure, but that fact has no bearing on the

disposition of this appeal. The trial justice conducted a hearing on that motion, along with the

first motion to vacate, on January 25, 2013, and she rendered a bench decision denying the

motion on January 28, 2013. An order entered on June 5, 2013, denying both of Ms. Ryan’s

motions to vacate. Ms. Ryan timely appealed from that order.

       While those motions were pending, on November 2, 2012, Ms. Ryan also filed a motion

to disqualify the trial justice. The trial justice conducted hearings on that motion on November

14 and 21, 2012 and December 11, 2012. On January 4, 2013, the trial justice denied Ms.

Ryan’s motion in a bench decision.

       Subsequently, on April 22, 2013, an amended order entered (the original February 5,

2013 order previously having been vacated) approving opposing counsel’s October 4, 2012

request for attorneys’ fees and awarding him fees in the amount of $7,875. In that amended

order, it is represented that a hearing took place on the matter of attorneys’ fees on February 1,

2013. Ms. Ryan has opted not to provide us with the complete transcript of that hearing.




3
       It appears from the record that Ms. Ryan filed at least two motions to amend her motion
to vacate. It is not immediately apparent from the docket whether or not both of those motions
were granted. However, for the purposes of our review, that is of no moment.
                                              -5-
        Subsequently, on March 4, 2013, Ms. Ryan filed her objection to Rule 11 sanctions, in

response to the court’s original August 3, 2012 order directing her to show cause why she should

not be sanctioned and held liable for “reasonable costs” in the case. Ultimately, an order

imposing sanctions entered against Ms. Ryan on April 26, 2013, prohibiting her “from filing

pleadings or other documents in the State of Rhode Island Superior Court unless they have been

signed, pursuant to Rule 11 of the Superior Court Rules of Civil Procedure, by a licensed

attorney, admitted to practice in Rhode Island[.]” The order also provided significant exceptions

to that prohibition, stating:

                        “a. Ms. Ryan may apply to Presiding Justice of the Superior
                Court, in writing and with notice to all interested parties, for leave
                to proceed in a self-represented capacity and to sign and file
                pleadings and other documents on her own behalf;
                        “b. Ms. Ryan is permitted to proceed in a self-represented
                capacity and to sign and file pleadings and other documents on her
                own behalf in connection with an appeal of any order or final
                judgment entered in this case;
                        “c. Ms. Ryan is permitted to proceed in a self-represented
                capacity and to sign and file pleadings and other documents on her
                own behalf in any legal action in which she is a named defendant
                or is permitted by the Presiding Justice of the Superior Court, upon
                written motion with notice to all parties and hearing, to intervene
                as a party defendant and to act in a self-represented capacity;
                        “d. Ms. Ryan is permitted to proceed in a self-represented
                capacity and to sign and file pleadings and other documents on her
                own behalf in any presently pending legal action in which she has,
                previous to the date of this Order, filed a written entry of her
                appearance on her own behalf and in a self-represented capacity[.]”

The order further provided that a copy of the order and the final judgment in the case “shall be

provided to the Presiding Justice” so that she could “disseminate them to the justices and clerks

of [the Superior Court] as [the Presiding Justice], in her discretion, may deem necessary or

appropriate.” The April 26, 2013 order further represented that the court had held hearings on

the issue of sanctions against Ms. Ryan “on various dates including April 22, 2013[.]” What is



                                                -6-
more, the record and that order reflect that the trial justice rendered a bench decision on April 26,

2013. Ms. Ryan has opted not to provide us with the transcripts of those hearings or of the

bench decision.

       On April 26, 2013, final judgment also entered in the case. That judgment denied and

dismissed Ms. Ryan’s probate appeal and reiterated the above-quoted prohibition (with its

exhaustive series of exceptions) with respect to Ms. Ryan’s future right to file documents on a

pro se basis in the Superior Court. Ms. Ryan filed a timely appeal from the final judgment.

                                                 II

                                     Issues Raised on Appeal

       Ms. Ryan appeals from the April 26, 2013 final judgment denying her probate appeal and

issuing a prohibition limiting her ability to submit pro se filings in the Superior Court. Ms. Ryan

claims that the trial justice erred in denying her probate appeal on the ground that she lacked

standing to have brought a motion for sanctions against opposing counsel in Probate Court. She

also alleges error by the trial justice in not accepting a surety bond from Mr. Rose. She further

posits that the trial justice’s order prohibiting her from submitting filings on a pro se basis in the

Superior Court violated her constitutional rights and did not adequately detail the specific

conduct deemed to be violative of Rule 11.

       Ms. Ryan also appeals from the June 5, 2013 order denying her motion to vacate a pre-

trial order issued in 20054 (the first motion to vacate) and denying her separate motion to vacate

both the August 2, 2012 bench decision and the August 3, 2012 order denying her probate appeal

(the second motion to vacate). With respect to the first motion to vacate, she contends on appeal



4
         On appeal, Ms. Ryan represents that her first motion to vacate dealt with one signed pre-
trial order and one proposed and unsigned pre-trial order, whereas the motion itself refers only to
the signed pre-trial order, which Ms. Ryan refers to as a judgment.
                                                -7-
that the Superior Court justice signed the 2005 order at issue in error. She further avers that the

trial justice erred in finding that her motion to vacate with respect to that order was time-barred.

With respect to the second motion to vacate, Ms. Ryan posits that the denial of that motion was

done “arbitrarily;” in addition, she alleges numerous other errors.

       In the course of appealing from those four separate rulings of the Superior Court, Ms.

Ryan raises the following appellate contentions: (1) the trial justice “lacked jurisdiction to

review a guardianship case;” (2) the trial justice violated the law of the case doctrine; (3) the trial

justice “mischaracterized Mrs. Ryan’s Probate Appeal, Mrs. Ryan’s motions * * *, court

proceedings, orders from other Judges and the facts of the case;” (4) the award of attorneys’ fees

to opposing counsel was in error; (5) Ms. Ryan was not given “proper notice” of court

appearances or the opportunity to obtain and present evidence; (6) the trial justice violated her

due process rights “when she proceeded to trial without having the proper parties established;”

(7) the trial justice violated Ms. Ryan’s due process rights when she denied Ms. Ryan’s right to a

jury trial; and (8) the trial justice was biased, thus denying Ms. Ryan a “fair and impartial trial.”

       Ms. Ryan specifically requests that this Court “vacate and reverse the R.I. Superior Court

order imposing sanctions * * * [and] reinstate Mrs. Ryan’s Constitutional Rights; vacate and

reverse the Superior Court’s Order awarding [opposing counsel] attorneys fees; vacate the

Court’s denial of Mrs. Ryan’s Motion to Disqualify [the trial justice]; vacate and reverse the

Superior Court’s order dismissing Mrs. Ryan’s Probate appeal; direct the Probate Court to accept

Mr. Rose’s Universal Surety Bond; change the venue of the Probate proceedings to the City of

Providence; [and] take whatever measures this Court deems necessary in the interest of justice

regarding [opposing counsel] * * *.”




                                                 -8-
                                                 III

                                       Standards of Review

       As we have stated, “a probate appeal is de novo in nature[.]” Lett v. Giuliano, 35 A.3d
870, 876 (R.I. 2012). When reviewing a judgment in a nonjury case, we will reverse only if “it

can be shown that the trial justice misapplied the law, misconceived or overlooked material

evidence or made factual findings that were clearly wrong.” Ondis v. City of Woonsocket ex rel.

Treasurer Touzin, 934 A.2d 799, 802 (R.I. 2007) (internal quotation marks omitted); see also

Town of West Greenwich v. A. Cardi Realty Associates, 786 A.2d 354, 357-58 (R.I. 2001).

“[W]e are deferential to the trial justice’s findings of fact and give them great weight” but “we

will review pure questions of law * * * on a de novo basis.” Ondis, 934 A.2d at 802.

       With respect to imposing sanctions pursuant to Rule 11, a trial justice has broad

“discretionary authority to formulate what he or she considers to be an appropriate sanction, but

must do so in accordance with the articulated purpose of the rule: ‘to deter repetition of the

harm, and to remedy the harm caused.’” Pleasant Management, LLC v. Carrasco, 918 A.2d
213, 217 (R.I. 2007) (quoting Michalopoulos v. C & D Restaurant, Inc., 847 A.2d 294, 300 (R.I.

2004)). This Court “will not reverse a trial justice’s imposition of sanctions for a litigant’s

misconduct unless the trial court based its ruling on an erroneous view of the law or on a clearly

erroneous assessment of the evidence.” Id. (internal quotation marks omitted). What is more,

“[t]he issue of whether there exists a basis for awarding attorneys’ fees generally is legal in

nature, and therefore our review of such a ruling is de novo.” Blue Cross & Blue Shield of

Rhode Island v. Najarian, 911 A.2d 706, 709 (R.I. 2006) (emphasis in original). “Only if it is

determined that there is such a basis, then this Court will review a motion justice’s actual award

of attorneys’ fees for an abuse of discretion.” Id.



                                                -9-
       Finally, this Court employs an abuse of discretion standard of review with respect to

motions to vacate filed pursuant to Rule 60(b). Allen ex rel. Allen v. South County Hospital, 945
A.2d 289, 293 (R.I. 2008).5

                                                 IV

                                             Analysis

                                                 A

                               The April 26, 2013 Final Judgment

       We have stated that it is the appellant’s “responsibility to provide those portions of

the * * * transcript that are necessary for this Court to perform a meaningful review.”

Marchionte v. Jaramillo, 182 A.3d 1146, 1147 (R.I. 2018) (mem.) (internal quotation marks

omitted). For that reason, “[t]he deliberate decision to prosecute an appeal without providing the

Court with a transcript of the proceedings in the trial court is risky business.” Shorrock v. Scott,

944 A.2d 861, 864 (R.I. 2008) (internal quotation marks omitted). We have stated that “[u]nless

the appeal is limited to a challenge to rulings of law that appear sufficiently on the record and the

party accepts the findings of the trial justice as correct, the appeal must fail.” Id. (internal

quotation marks omitted).

       Ms. Ryan has failed to provide this Court with the transcripts of the bench trial in

Superior Court with respect to her probate appeal; she has provided us with nothing more than

the transcript of the bench decision rendered after the trial. Accordingly, in view of the absence

of essential transcripts, we are unable to meaningfully consider Ms. Ryan’s numerous

contentions of error with respect to the Superior Court’s handling of her probate appeal.


5
        We need not explicitly detail the standard of review for a motion filed pursuant to Rule
59 of the Superior Court Rules of Civil Procedure due to the fact that the only motion to vacate
that we are in a position to review on the basis of the record before us (i.e., the first motion to
vacate, see Part IV.C, infra) was filed pursuant to Rule 60.
                                               - 10 -
       Ms. Ryan has also failed to provide this Court with a transcript of the hearings and bench

decision with respect to the trial justice’s imposing severe (but not absolute) limitations on her

ability to submit further filings in the Superior Court on a pro se basis. Given those lacunae in

the record, all that is properly before the Court to review is the face of the April 26, 2013 final

judgment sanctioning Ms. Ryan.

       We note initially that we have “remarked that courts have limited resources and that

relentless, frivolous filings constitute unreasonable demands on those resource[s].” Laurence v.

Rhode Island Department of Corrections, 68 A.3d 543, 548 (R.I. 2013) (internal quotation marks

omitted). Accordingly, a court “may place reasonable limits on the filings of litigants who abuse

the judicial system” as long as such a sanction is “drawn narrowly” and supported by specific

findings. Id. (internal quotation marks omitted). If a prohibition against future pro se litigation

is “overly broad,” it would “impermissibly infringe upon a litigator’s right of access to the

courts;” and, for that reason, “broad filing restrictions against pro se plaintiffs should be

approached with particular caution.” Id. at 548, 549 (internal quotation marks omitted).

        Indeed, “[a]cross the board restrictions to court access should be issued only when abuse

is so continuous and widespread as to suggest no reasonable alternative[.]”           Id. (internal

quotation marks omitted).      Accordingly, “a court must develop a record showing such

widespread abuse of the judicial system as to warrant such a broadcast prohibition.” Id. at 548-

49 (internal quotation marks omitted). The party to be sanctioned must also be given notice and

an opportunity “to present evidence in opposition to the proposed sanction.” Id. at 549 (internal

quotation marks omitted).

       In this Court’s opinion in Laurence, we held that an order which was in essence a

lifetime ban on pro se filings in Superior Court, without exceptions for criminal cases or cases



                                              - 11 -
in which the plaintiff might be a defendant, was overly broad. Id. We further faulted the order

at issue because it did not recite any findings of fact and because it was not clear that there had

been notice and an opportunity to be heard in that case. Id. Similarly, in our opinion in Cok v.

Read, 770 A.2d 441 (R.I. 2001), we vacated the decision of a Superior Court justice to enjoin the

plaintiff from appearing pro se in any civil case for a year because the plaintiff was not given

notice and an opportunity to be heard before being so sanctioned and because the record was not

sufficiently developed to show the widespread abuse of the judicial system necessary to justify

such a sanction. Cok, 770 A.2d at 442, 444.

       In the instant case, Ms. Ryan claims, as an initial matter, that the April 26, 2013

judgment, on its face, does not properly allege the specific conduct that forms the basis of the

sanctions in this case. But without the transcript of the bench decision we are unable to discern

whether or not the trial justice discussed the specific conduct forming the basis of her decision.

Nor do we have the benefit of the full record needed for us to ascertain whether or not the record

was sufficiently developed to support a finding of widespread abuse of the judicial system by

Ms. Ryan. As such, without the necessary transcripts, Ms. Ryan’s contention with respect to the

trial justice not providing the specific facts or developing a record must fail. See Shorrock, 944
A.2d at 864.

       However, we are convinced, after reviewing the sanctions order, that it is indeed overly

broad in duration, thus infringing on Ms. Ryan’s “right of access to the courts.” Laurence, 68
A.3d at 548 (internal quotation marks omitted). While we clearly have acknowledged that there

are very limited circumstances where access to the courts can be restricted for a pro se party, we

have been very circumspect in reviewing such a sanction. Indeed, we have stated that such a

restriction must be “drawn narrowly.”       Id. (internal quotation marks omitted). The order



                                              - 12 -
presently before us does not entirely meet that requirement. Notably, the order, even though it is

clearly not the product of an immoderate or vindictive animus, is not limited in duration; in

essence, Ms. Ryan is prohibited from submitting filings on a pro se basis in the Superior Court

for an unlimited period of time. In view of the controlling precedent and the pertinent legal

principles, we are unable to give our approval to such a temporally unlimited sanction after

taking into account the facts of this case, as vexatious as many of those facts are.

       We acknowledge that the order in question quite laudably contains four specific

exceptions. However, the presence of these exceptions alone does not suffice to prevent the

order from being overly broad.

       Accordingly, it is clear to this Court that there was a reasonable alternative available to

the trial justice; which alternative would be making the limitation on Ms. Ryan’s filing pro se in

Superior Court time-limited. See Laurence, 68 A.3d at 548. Therefore, we hold that the trial

justice abused her discretion, and we direct the Superior Court to limit the duration of the present

order’s effectiveness to two years from the date of the issuance of this opinion; at the end of that

two-year period, Ms. Ryan may file a motion in the Superior Court requesting the court to

review the terms of the order in view of the then-existing factual context.            See Pleasant

Management, LLC, 918 A.2d at 217.

                                                 B

                                         Attorneys’ Fees

       We note that Ms. Ryan has opted to provide no more than a single page of the transcript

of the February 1, 2013 hearing on opposing counsel’s motion for attorneys’ fees. However, the

record does contain opposing counsel’s October 4, 2014 motion for attorneys’ fees and his

supporting documentation. The record also includes the order entered by the trial justice as to



                                               - 13 -
attorneys’ fees. Based on our thorough review of those documents, we are of the opinion that

the award of attorneys’ fees in this particular case moderately exceeded what was called for

under the totality of the circumstances, especially in view of the fact that other sanctions were

subsequently imposed.

       General Laws 1956 § 33-22-26 provides for the awarding of attorneys’ fees in this

context, and it states that “costs and reasonable attorneys’ fees in the discretion of the court may

be awarded * * * as justice may require.” Regardless of what the record before us reflects

concerning abuses of the judicial system by Ms. Ryan during the pendency of this action, she

was entitled to have her probate appeal heard in Superior Court. As such, after thoughtful

deliberation, it is our judgment that a twenty-five percent reduction in the amount of attorneys’

fees to be awarded is appropriate in this case.

       Accordingly, we hold that the amount of attorneys’ fees awarded (viz., $7,875)

constituted a partially unsustainable exercise of discretion on the part of the trial justice; and we

remand the case to the Superior Court with the direction that it enter instead an award of

$5,906.25 in attorneys’ fees. See Blue Cross & Blue Shield of Rhode Island, 911 A.2d at 709;

see also Arena v. City of Providence, 919 A.2d 379, 396 (R.I. 2007) (invoking our “inherent

power to fashion an appropriate remedy that would serve the ends of justice” because we were

“convinced that the public interest [was] best served by doing so”) (internal quotation marks

omitted); Cadillac Lounge, LLC v. City of Providence, 913 A.2d 1039, 1043 (R.I. 2007)

(directing the entry of a fine in the amount of $500 rather than remanding the case for further

proceedings in Superior Court, “in the interest of judicial and administrative economy” and

relying upon “our inherent power” to do so).




                                                  - 14 -
                                                C

                                       Motions to Vacate

       Due to the absence of a transcript of the bench trial with respect to the probate appeal, we

are unable to consider Ms. Ryan’s contention that her motion to vacate the August 2, 2012 bench

decision and August 3, 2012 order (i.e., the second motion to vacate) was denied in error. See

Shorrock, 944 A.2d at 864.

       We thus turn to her first motion to vacate (i.e., her motion and accompanying

memorandum requesting that the court vacate its December 15, 2005 order entered in the case

and to correct the record by entering a particular order that Ms. Ryan had previously proposed to

the Superior Court with respect to pre-trial matters). It is unclear from her filings before this

Court exactly what substantive decision memorialized in the December 15, 2005 order Ms. Ryan

is contending was in error and should be vacated. Given that the December 15, 2005 order

memorialized a number of decisions by the Superior Court justice presiding over this case at that

time, we are at a loss as to exactly what Ms. Ryan believes constitutes reversible error. Indeed,

Ms. Ryan merely states in general terms that the order at issue did not correctly reflect the

Superior Court’s October 19, 2005 rulings whereas the order she was proposing to have entered

did reflect rulings made by a Superior Court justice in January of 2006.           See Terzian v.

Lombardi, 180 A.3d 555, 558 (R.I. 2018) (stating that the plaintiff in that case did not comply

with Article I, Rule 16(a) of the Supreme Court Rules of Appellate Procedure when said plaintiff

“raise[d] questions in his or her brief but did so without accompanying [those] general

statement[s] * * * with meaningful arguments, analysis, discussion, or citation [to] authority”)

(internal quotation marks omitted).




                                              - 15 -
       Nor has Ms. Ryan articulated to this Court how the December 15, 2005 order and the

order proposed by her would have affected the outcome of this case in any material way. We

further note that her motion to vacate was brought in 2012, almost seven years after the

December 15, 2005 order which she seeks to vacate.

       For all of these reasons, Ms. Ryan’s contentions on appeal with respect to her first

motion to vacate are unavailing.

                                                D

                                    Remaining Contentions

       Ms. Ryan raises copious additional contentions on appeal. We deem it unnecessary in

this opinion to delve into a detailed discussion of any of those additional contentions, although

we have given due consideration to each and every one of them. We have reviewed Ms. Ryan’s

filings before this Court in minute detail. What is more, we have scrutinized the voluminous

record presented to us in order to wade through the tortuous history of this case.6 From the

record before us, we are unable to perceive any support for any of Ms. Ryan’s remaining

contentions on appeal.

       Accordingly, in our judgment, the trial justice did not err with respect to any of the issues

on appeal that we have been able to review in light of the record that has been presented to us.

And we commend the trial justice for her patient handling of this case.




6
        This Court recognizes that litigants certainly have a constitutional right of access to the
courts; and nothing in this opinion is intended to derogate from that principle. At the same time,
however, the right of access to the courts must not be construed as a right to engage in
unfocused, vexatious, and time-consuming conduct in the course of litigation. To the extent that
the time of the judicial system is consumed by litigants engaging in baseless endeavors, the right
of other litigants (criminal and civil) to have their cases and controversies resolved expeditiously
is negatively impacted. We find such conduct unfortunate and condemnable, and this state’s
judicial officers are prepared to address it in the interest of justice.
                                               - 16 -
        We would further express the earnest hope that Ms. Ryan will quickly come to appreciate

the need for finality in litigation and the reality that this case is now at an end in the Superior and

Supreme Courts. See Northern Trust Co. v. Zoning Board of Review of Town of Westerly, 899
A.2d 517, 520 (R.I. 2006) (mem.) (stating that this Court was “keenly aware of the judiciary’s

obligation to see to it that litigation be not unduly or improperly prolonged”); see also Gunn v.

Union Railway Co., 27 R.I. 320, 337, 62 A. 118, 125 (1905) (quoting the ancient maxim,

“interest reipublicae ut sit finis litium” (It is in the interest of the republic that there be an end to

litigation.)).

                                                   V

                                              Conclusion

        For the reasons set forth in this opinion, we remand with directions to modify the April

22, 2013 attorneys’ fees order in accordance with this opinion, we affirm in part and vacate in

part the April 26, 2013 judgment, and we affirm the June 5, 2013 order of the Superior Court.

The record may be returned to that tribunal for the entry of orders or judgments consistent with

this opinion.




                                                 - 17 -
STATE OF RHODE ISLAND AND                                    PROVIDENCE PLANTATIONS



                          SUPREME COURT – CLERK’S OFFICE

                                  OPINION COVER SHEET

                                      In re Estate of Elizabeth Brown, a/k/a Letizia I.
Title of Case
                                      Brown.
                                      No. 2013-174-Appeal.
Case Number                           No. 2017-394-Appeal.
                                      (PC 05-2723)
Date Opinion Filed                    April 30, 2019
                                      Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                      Indeglia, JJ.
Written By                            Per Curiam

Source of Appeal                      Providence County Superior Court

Judicial Officer From Lower Court     Associate Justice Patricia A. Hurst
                                      For Appellant:

                                      Mary Ryan, Pro Se
Attorney(s) on Appeal
                                      For Appellee:

                                      R. J. Connelly, III, Esq.

 




SU‐CMS‐02A (revised June 2016)